Opinion issued November 1, 2016




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00332-CV
                           ———————————
 CHROME ZONE, LLC AKA BIG RIG PRODUCTS OF TEXAS, BIG RIG
       PRODUCTS, LLC AND GLENN HOUCK, Appellants
                                        V.
                        BENJAMIN BERGH, Appellee


                   On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-46545


                         MEMORANDUM OPINION

      Appellants, Chrome Zone, LLC aka Big Rig Products of Texas, Big Rig

Products, LLC and Glenn Houck, have not paid or made arrangements to pay the fee

for preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified
that this appeal was subject to dismissal, appellants did not adequately respond. See

TEX. R. APP. P. 37.3(b), 42.3(b).

      We dismiss the appeal for want of prosecution. We dismiss any pending

motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Huddle.




                                         2